                         Case 18-10894-MFW                               Doc 569               Filed 02/08/19                 Page 1 of 16




                                                   IN THE UNIÏED STATES BANKRUPTCY COURT
                                                        FOR THE DISTRICT OF DELAWÄRE


In re: BERTUCCI'S HOLDINGS, INC., el ø/.                                           Case No. 18-10894        (MFW)
                                                                                   Reportiug     Pe   riod:   1110112018 - 11//2812a18



                                                              MONTTILY OPNRATING REPORT
                           File vith Court anrl subm¡t copy to Unlted Stntes Trustee wlthln 20 dûys sftef end of month


Submit copy ofreporl to any olncial committee appointed ín the case.




    Schedule of Cash Receipts urd Disbursements                      MOR-T                                    X
      Bank Reconciliation (or copies ofdebtods bank reconciliations) MOR-la                                   x
      Schedule ofProfessional Fees Paid                                            MOR-lb                     x
      Copies of bank statements                                                                               N/A Omitted   at request   ofUST
       Cæh dísbursements ioumals                                                                              N/A Omitted   at request of   UST
    Statement of OÞerations                                                        MOR-2                      x
    Balance Sheet                                                                  MOR.3                      X
    Status of Postpetition Taxes                                                   MOR.4                      x
      Copies ofIRS Form 6123 or Daymont recoipt                                                               TAXES ARE COLLECTED AND PAID BY ADP
      Copies of tax retums fïled durine rpportins period                                                      TAXES,A.RE COLLECTED AND PAID BY ADP
    Summary of Unpaid Postoetition Debts                                           MOR.4                      X
      Listins ofased accounts pavable                                              MOR-4                      x
    Accounts Receivable Reconciliation and Aeins                                   MOR-5                      X
                                                                                   MOR-5                      X


I declarc under penalty ofperjury (28 U.S.C, Soction 174ó) that this roport and the attaohed documents
are true and conect to the best ofmy knowledge and belief




Signature of Debtor                                                                     Date




Signature of Joínt Debtor                                                               Date



                                                                                     21812019
Signature of Authorized Individual*                                                     Dâte



Brian P Connell                                                                    SVP CFO
Printed Name                                                                            Title of Authorized Individual



*Aulhorized individual       be an offrcer, director or shareholder if dêbtor is â corporation; s partner ifd€btor
is a Dartne¡shipi e        or rnemlpr if debtor is a limited liability company.




                                                                                                                                                   MOR
f   1s7.002-w0060958.)                                                                                                                            (04/07)
In re: BER'l'tlC('l'S HOI,DINCS, INC.,                 Case
                                                      c14l.       18-10894-MFW                          Doc 569                Filed Case
                                                                                                                                     02/08/19            Page 2 of 16
                                                                                                                                          No. l8-t0894 (MFW)
                                      l)clrtôrs
                                                                                                                                         Reporting Period: 1110112018                 - 1112812018
                                                        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank staternent. I'he beginning cash should be the ending cash from the prior month or, if this is the
fìrst report, the amount should be the halance on thc datc the petition was fìled. TIre amounts reported in the "CIJRRENT MONTH - ACTLJAL" column must
cqual the sum of the four bank account oolumns. 'fhe ar¡ounts reportcd in the "PROJECTIID" columns should be taken frorn the SMALL BLJSINESS INITIAL
RIIPORT(FOIìMIR-l). Attachcopiesofthebankstater¡entsandthecashdisbursements.journal. -Ilretotal disbursementslistedinthedisbursernentsjournal
must equal the total disbursements reported on this page. A bank reconciliation must be attached f'or each account. [Sce MOR-l (CON'T)]



                                                                                                      OTHËR

CASTI BEGINNTTYC                   OF¡IONÎH                                     0                       JJOó/þ




T'ASII SALES
A('COI JNTS              R   ECI.:IVABI,E

I oANS AND ADVÀN('FS

SALE oF ASSETS
OTI.IER IATTA('I'I LIS'I) Intercst

TRANSFERS IFROM DIP ACCTS')



     'IOTAL          RECEIP'I'S




Nlif      PAYROT,I,

PAYROI.t. l^XI.tS

SALES. USti. & Ol HDIì't AXtiS

INVENI'oRY PURCI IASES
SI]('I JRED/ RENTAI,/ I,I]ASI]S

INSI IRANCF,

ADMINISl'RATIVE
SELLING

0TI.IER IATTA('TI I,IST\
OWNF,R DRAW *

TRANSFERS (TO DIP                   A('(*fS)
PRoIìt]SSIONAt- FEBS                                                                                    207678
IJS 'IRI]STI]F, OIJARTERI,Y                    FEES

I'OI JRT COSTS

                   DISBURSEMENTS                                                                        207678




f   RECEIPTS LISS DìSBURSEI\{ENTS)




* (.OMPF]NSAI]ON TO SOI,E PROPRIETORS FOR SERVI('ES RENDERED TO BANKRIJPTCY ES'I'AT!]

                                                                             THE FOT,LOWING SEC'TION MTIST BE COMPLETED


T'O      A1.,      DISBTJRSEMENTS                                                                                                                                                             207.678

      l.l-lSS: 'I'RANSFIIRS IO I)fìB'l'OR lN POSSESSION ACCOIJNI'S

      Pl .l   lS    FS   fATIl l)lslll JRSllMtlNTS MAI)lì lìY   OI ITSIDE SOI JR('ES   li e from   escrow âccounts)

TOTAL DISBIIRSEMEN'I'S FOR CAI,CTJLAl'ING tJ.S. TRTISTEIì QtJ.\RTtrRI,Y FEES                                                                                                                  207.678


Itne fotlowing                  Debtors do not have incomc statement activity
Bcrlucci's lloldings, hrc., Casc No. l8-10894 (MIrW)                                                              Beflucci's   ofAnne Arundcl County, hrc., Case No. l8-10897 (MFW)
Bertucci's Holdings, LLC, Casc No. l8-10895 (MFW)                                                                 Bertucci's   ofColuntbia, Inc., Case No. l8-10899 (MFW)
Bcrtr¡çci's, hrc.. Casc No. l8-10898 (MrW)                                                                        Bertucci's   ofllalti¡ìore Cornty. lnc., Casc No. l8-10900 (MFW)
'lwo Ovens Rcstaurant ('orp., ('ase No. l8-10901 (MIrW)                                                           Bcrtuccì's   of []el Âir, lnc., ('ase No. l8-10902 (MFW)
                                                                                                                  Bc¡tuccì's   of Whitc Marsh, Inc., ('ase No. 18-10904 (MFW)
                                                  Case 18-10894-MFW        Doc 569     Filed 02/08/19   Page 3 of 16

Bertuccis Hold¡ngs, lilC
Form tOR - I
Schedule of Gash Receipts and Disburcements
            lln1no18 - 11t2U2018
Cumulative Period Variance Reporting (4 Weeks)
($in thousands)




Sale Proceeds                                                                                                   $
Total Receipts                                                     $        (0.0)                               s       tol
Total Cash Rece¡pts                                  $             $        (0.0) $            $                $       (01

D¡sbunsements
Payroll, Payroll Taxes & Benefits                                                                               $
A,/P Disbursements                                                         207.7                                       208
COD Vendor Payments
Utility Deposits
Food, Beverage, LBW and Critical Vendor
Sales Tax
Bank Fees and All Other
Rent Payments
Landlord Cure Costs
Estate Wind-Down Budget
Debt Service - DIP Facility
Restructuring Disbursements
Toûal Gash Disbursernents                            $             $       207.7   $           $                $      208

ilet Cash Flow                                       $             $       207.7   $           $                $      2W
Addit¡onal DIP Draw                                                $                                            $


Outstanding Checks End of Week
Cash Balance l{et of Outstand¡ng Checks              $             $       128.7                                $      129



     Following Debtors do not havecash receipts or disbunsement ectiyity

Bertucci's Holdings, Inc., CaseNo. 18-10894 (MFW)
Bertucci's Holdings, LLC, Case No. 18-10895 (lÍFW)
Bertucci's, Inc., Case No. l8-10898 (lvlFW)
Two Ovens Reslâurant Corp., Case No. 18-10901 (MFW)
Bertucci's of Anne Arundel County, Inc., Case No. 18-10897 (MFW)
Bertucci's of Columbi4 Inc., Case No. 18-10899 (MFW)
Bertucci's of Baltimore County, Inc., Case No. 18-10900 (MFW)
Bertucci's of Bel Air, Inc., Case No. l8-10902 (MFW)
Bertucci's of White MarslL Inc., Case No. 18-10904 (MFW)
                                                 Case 18-10894-MFW              Doc 569           Filed 02/08/19            Page 4 of 16

Bertucc¡s Hold¡ngs, ¡NC
Form ilOR - I
Schedule of Cash Receipts and D¡sbursements
4t16t2018 - 11t2U2018
Cumulative Period Variance Reporting (32 Weeks)
(S ¡n   thousands)




                                                                           $     5,483    $                  5,483      $         (5,483) $      5,483
Total Receipts                                                       17                   $                 24172       s        Q8.172\ $      28.172
Total Gash Receipts                                  $        r8,8r7       $   33,655     $                 33,655               (33,655)       33,655

D¡sbursements
Payroll, Payroll Taxes & Benefits                    $        (6,737)      $   (11,296)                                                     $   (1   1,2e6)
A,/P Disbursements                                            (2,308)           (4,301)                                                          (4,077',)
COD Vendor Payments                                             (451)             (177)                                                               (177)
Utility Deposits                                                (342)             (521)                                                               (s21)
Food, Beverage, LBW and Crit¡cal Vendor                       (4,548)           (6,368)                                                          (6,368)
Sales Tax                                                     (1,624)           (2,237)                                                          (2,237)
Bank Fees and All Other                                            26               (e)                                                                 (e)
Rent Payments                                                 (1,307)           (2,506)                                                          (2,506)
Landlord Cure Costs
Estate Wind-Down Budget
Debt Service - DIP Facil¡ty                                                                                                                        (488)
Restructuring D¡sbursements                                        (4s2)                                                                         (5,935)

Total Cash Disbursements                                     (17,7821      $   (33,839) $                               $                   $   (33,6r6)

Net Cash Flow                                        $         't,035      $      (r84) $                   33,655      $        (33,655) $            39

Additional DIP Draw                                  $              665    $                                                                $

                                                                                          ffifi'{s.##iÍ" .aìffi¡i,ffi
Outstand¡ng Checks End of Week                                (1,057)

Cash Balance Net of Outstanding Checks                $             958    $   128.698                                                      $         352



The Foltowing Debtors do not havecash receipts or disbursement activity

Bertucci's Holdings, Inc., Case No. 18-10894 (lvfFw)
Bertucci's Holdings, LLC, Case No. 18-10895 (MFW)
Bertucci's, Inc., Case No. 18-10898 (MFW)
Two Ovens Restaurant Corp., Case No. I 8-l 090 I (MFW)
Bertucci's of Anne Arundel County, Inc., Case No. 18-10897 (MFW)
Bertucci's of Columbi4 lnc., Case No. 18-10899 (MFW)
Bertucci's of Baltimore County, Inc., Case No. 18-10900 (MFW)
Bertucci's of Bel Air, Inc., Case No. l8-10902 (MFW)
Bertucci's of White MarslL Inc., Case No. 18-10904 (MFW)
                                   Case 18-10894-MFW                           Doc 569             Filed 02/08/19                Page 5 of 16



In re: BERTUCCI'S HOLDINGS, lNC., ¿l a/.                                                                                     Case   No. l8-10894 (MFW)
                   Debtors                                                                                   Reporting   Period:_            1110112018   - 1112812018

                                                                             BANK RECONCILIATIONS
                                                                               Continuation Sheet for MOR-l
                                A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this   page.




                                                              #31s4                          # 3189                          # 2940                            #3162
BALANCE PER BOOKS


BANK BALANCE
                                                                                                                                             W   I   28,698

                                                                                                                                                 128.698
(+) DEPOSITS IN TRANSIT (ATTACH           LIST) ffi
I-) OUTSTANDING CHECKS (ATTACH LIST)                Jffi
OTHER (ATTACH EXPLANATION)                          vã
ADJUSTED BANK BALANCE *                             w
* Adiusted bank balance must eoual                  ffi
  balance per books                                 ffi
                                                    W
DEPOSITS IN TRANSIT                                 Ëfl        Date             Amount            Date          Amount            Date          Amount               Date          Amount
                                                    EH
                                                    ffiffi

                                                    BäI

                                                    w
                                                    w
                                                    w
                                                    w
CHECKS OUTSTANDING                                  w         ck.#              Amount           ch. #          Amount           ck. #          Amount               ck. #         Amount
                                                    HH

                                                    HH

                                                    w
                                                    w
Explanations                                        ffi
                                                    W
                                                    w
                                                    ffit
                                                    w
                                                    w
                                                    Y.ä

                                                    WJ

OTHER                                               W
                                                    w
                                                    w
                                                    w
                                                    ffit
                                                    ffit
                                                    w




                                                                                                                                                                         FORM MOR-la
     {1 I   97.002-W0050958.}                                                                                                                                                  (04107)
                                    Case 18-10894-MFW         Doc 569   Filed 02/08/19       Page 6 of 16




BERTUCCI'S HOLDINGS, INC., ET AL                                                               Case No. 18-10894   /(Mf'W)
Debtors                                                                       Reporting Period: flÆll20l8 - l1l28l2tl8


                                 SCIMDULE OF BANK ACCOUNTS A¡ID MONTH END BANK BALAIICE




        Bertucci's Corporation             Cff Bank. N.A.            CIT Concentration               3154                    0
      Berhrcci's Restaurant Corp.          CIT Bank. N.A.           Credit Card Receipts             3202                    0
        Bertucci' s Corporation             CIT Ba¡k, N.A.           AÆ Disbwsement                  3r62                    0
      Bertucci's Restaurant Com.            CIT Bank, N.A.         Pay¡oll Disbursement              3189                    0
      Bertucci' s Restaurant Corp.          CIT Barìk, N-4.         Liquor Disbursement              3t97                    0
      Bertucci' s Restaurant Corp.      'Wells Fargo Bank, N.A.     Restaurant Deposits              4784                    0
                                                                  Subsidiary Concentration                                   0
         Bertucci' s Corporation           Ba¡k of America                                           7900
                                                                          Account
         Bertucci' s Corporation           Bank of America                Dormant                    4792                    0
         Bertucci's Corporation            Bank of America                Dormant                    6105                    0
                                                                     Restaurant Deposit                                      0
      Bertucci's Restaurant Corp.          Ba¡k of America                                           075r
                                                                   Concentration Account
      Bertucci's Restaurant Corp.          Bank of America                Dormant                    2699                    0
      Bertucci' s Restaurant Com.          B¿¡k of America                Dorrnant                   4578                    0
      Bertucci's Restawant Com.            Bank of America                Dormant                    2686                    0
        Bertucci' s Corporation            Ba¡k of America             Utiliff Escrow                2940              128,697.78
                                                                    Subsidiary Account -                                     0
      Bertucci' s Restaurant Corp          Ba¡k of Ameríca                                           0002
                                                                     Restaurant Deposits
                                                                    Subsidiary Accouni -                                     0
      Bertucci's Restaurant Corp           Bank of America                                           0003
                                                                     Restaurant Deposits
                                                                    Subsidiary Account -                                     0
      Bertucci'   s Restaurant   Corp      Ba¡k of Ameriia                                           0008
                                                                     Restaurant Deposits
      Berh¡cci' s Restar:rant              Ba¡k of America          Subsidiary Account -             0010                    0



{   1197.0û2-W005r826-}
                                  Case 18-10894-MFW       Doc 569   Filed 02/08/19        Page 7 of 16




                                                                Restaurant Deposits

   Bertucci' s Restaurant Corp.        Bank of America
                                                               Subsidiary Account -              0013
                                                                                                         0
                                                               Restaurant Deposits

   Bertucci'    s Restaurant Coqp.     Bank of America
                                                               Subsidiary Account -              0014
                                                                                                         0
                                                               Restaurant Deposits

   Bertucci'    s Restaurant Corp-     Bank of America
                                                               Subsidiary Account -               0015
                                                                                                         0
                                                                Restaruant Deposits

   Berfucci' s Restaurant Corp.        Bank of America
                                                               Subsidiary Account -               0016
                                                                                                         0
                                                                Restaurant Deposits

   Berhrcci'    s Restaurant   Corp.   Bank of America
                                                               Subsidiary Account -               0017
                                                                                                         0
                                                                Restaurant Deposits
                                                               Subsidiary Account-                       0
   Bertucci's Restawant Corp.          Bank of America                                            0018
                                                                Restaurant Deposits

   Berfucci's Restaurant Corp.         Bank of America
                                                               Subsidiary Account -               0019
                                                                                                         0
                                                                Restaurant Deposits

   Berfucci' s Restaurant Corp.        Bank of America
                                                               Subsidiary Account -               0420
                                                                                                         0
                                                                Restaurant Deposits
                                                               Subsidiary Account-                       0
   Berh¡cci'    s Restaurant   Corp.   Bank of America                                            0021
                                                                Restaurant Deposits
                                                               Subsidiary Account-                       0
   Berlucci's Restaurant Corp          Bank of America                                            0022
                                                                Restaurant Deposits

   Berh¡cci's Restaurant Corp.         Bank of America
                                                               Subsidiary Account -               0023
                                                                                                         0
                                                                Restaurant Deposits

   Bertucci's Restaurant Co¡p.         Ba¡rk of America
                                                               Subsidiary Account -               0025
                                                                                                         0
                                                                Restaurant Deposits

   Berlucci' s Restaurant Corp-        Bank of America
                                                               Subsidiary Account     -           0026
                                                                                                         0
                                                                Restaurant Deposits
                                                               Subsidiary Account-                       0
   Bertucci'    s Restaurant   Corp.   Bank of America                                            0027
                                                                Restaurant Deposits



{1 197.002-W0051826.}
                                      Case 18-10894-MFW      Doc 569   Filed 02/08/19    Page 8 of 16




   Berfucci' s Restaurant Corp.            Bank of America
                                                                  Subsidiary Account-           0030
                                                                                                        0
                                                                   Restaurant Deposits
                                                                  Subsidiary Account-                   0
   Berrucci'    s Restaurant    Corp.      Bank of America                                      0031
                                                                   Restaurant Deposits

   Berfucci'    s Restaurant    Corp.      Bank of America
                                                                  Subsidiary Account-            0032
                                                                                                        0
                                                                   Restaurant Deposits

   Bertucci's Restaurant Corp.             Bank of America
                                                                  Subsidiary Account-           0033
                                                                                                        0
                                                                   Restaurant Deposits

   Bertucci' s Restaurant       C   orp-   Bank of America
                                                                  Subsidiary Account-            0034
                                                                                                        0
                                                                   Restaurant Deposits

   Bertucci'    s Restaurant    Corp.      Bank of Americd
                                                                  Subsidiary Account-            003s
                                                                                                        0
                                                                   Restaurant Deposits

   Bern¡cci' s Restaurant Corp.            Bank of America
                                                                  Subsidiary Account-            0036
                                                                                                        0
                                                                   Restaurant Deposits

   Berfucci's Restawant Corp.              Bank of America
                                                                  Subsidiary Account-            0039
                                                                                                        0
                                                                   Restaurant Deposits

   Bertucci' s Restaurant Corp.            Bank of America
                                                                  Subsidiary Account-            0040
                                                                                                        0
                                                                   Restaurant Deposits

   Bertucci' s Restaurant Corp.            Bank of America
                                                                  Subsidiary Account-            0043
                                                                                                        0
                                                                   Restaurant Deposits
                                                                  Subsidiary Account-                   0
   Bertucci's Restaurant Corp.             Bank of America                                       0044
                                                                   Restaurant Deposits

   Berlucci's Restaurant Corp.             Bank of America
                                                                  Subsidiary Account-            004s
                                                                                                        0
                                                                   Restaurant Deposits

   Berhrcci's Restaurant Corp              Bank of America
                                                                  Subsidiary Account-            4047
                                                                                                        0
                                                                   Restaurant Deposits

   Bertucci'     s Restaurant   Corp       Bank of America
                                                                  Subsidiary Account-            0048
                                                                                                        0
                                                                   Restaurant Deposits




{ I 197.002-W0051826.   }
                                        Case 18-10894-MFW         Doc 569   Filed 02/08/19    Page 9 of 16




   Bertucci'       s   Restawant Corp.       Bank of America
                                                                       Subsidiary Account -          0049
                                                                                                             0
                                                                       Restawant Deposits

   Bertucci's Restawant Corp.                Bank of America
                                                                       Subsidiary Account -          00s0
                                                                                                             0
                                                                        Restaurant Deposits

   Bertucci's Restaurant Corp.               Bank of America
                                                                       Subsidiary Account -          0053
                                                                                                             0
                                                                        Rest¿urant Deposits

   B erhrcci' s Restaurant        Corp.      Bank of America
                                                                       Subsidiary Accotrnt-          0059
                                                                                                             0
                                                                        Restau¡ant Deposits

   Berh.r.cci' s Restaurant Corp.            Ba¡rk of   Anerica
                                                                       Subsidiary Account -          0060
                                                                                                             0
                                                                        Restaurant Deposits

   Bertr¡cci' s Restaurant        C   orp.   Bank of America
                                                                       Subsidiary Account -           0066
                                                                                                             0
                                                                        Restaurant Deposits

   Berfucci' s Restaurant Corp-              Bank of America
                                                                       Subsidiary Account -           0068
                                                                                                             0
                                                                        Restaurant Deposits

   Berfucci' s Restaurant Corp               Bank of America
                                                                       Subsídiary Account -           0069
                                                                                                             0
                                                                        Restaurant Deposits

   Berfucci'       s Restaurant   Corp       Ba¡k of America
                                                                       Subsidiary Account -           0070
                                                                                                             0
                                                                        Restaurant Deposits

   Bertucci' s Restaurant Corp.              Bank of America
                                                                       Subsidiary Account -           0071
                                                                                                             0
                                                                        Restaurant Deposits

   Bertucci's Restawant Corp.                Bank of America
                                                                       Subsidiary Account -           0072
                                                                                                             0
                                                                        Rest¿urant Deposits

   Berrucci's Restaurant Corp.               Bank of America
                                                                       Subsidiary Account -           0075
                                                                                                             0
                                                                        Restawant Deposits

   Bertucci's Restawant Corp.                Ba¡k of America
                                                                       Subsidiary Accor:nt-           0087
                                                                                                             0
                                                                        Resüaurant Deposits

   Bertucci's Restaurant Corp.               Bank ofAmerica
                                                                       Subsidiary Account -           0088
                                                                                                             0
                                                                        Restawant Deposits




{ 1r97.002-W005t   826.}
                                    Case 18-10894-MFW       Doc 569   Filed 02/08/19      Page 10 of 16




                                                                  Subsidiary   Account-                   0
      Bertucci's Restaurant Corp.         Bank of America                                         0089
                                                                  Restaurant Deposits

      Bertucci's Restawant Corp.          Bank of America
                                                                  Subsidiary Account -            0090
                                                                                                          0
                                                                  Restaurant Deposits

      Bertucci'   s Restaurant   Corp.    Bank of America
                                                                  Subsidiary Account -            0092
                                                                                                          0
                                                                  Restaurant Deposits
                                                                  Subsidiary Accotmt -                    0
      Bertucci'   s Restaurant   Corp.    Bank of America                                         0093
                                                                  Restaurant Deposits
                                                                  Subsidiary Account-                     0
      Bernrcci's Restaurant Corp.         Bank of America                                         0096
                                                                   Restaurant Deposits

      Bertucci's Restaurant Corp.         Bank of America
                                                                  Subsidiary Account -            0097
                                                                                                          0
                                                                   Restaurant Deposits

      Bertucci'   s Restaurant   Corp.    Bank of America
                                                                  Subsidiary Account  -           0100
                                                                                                          0
                                                                   Restaurant Deposits

      Bertucci'   s Restaurant   Corp.    Bank of America
                                                                  Subsidiary Account  -           0104
                                                                                                          0
                                                                   Restaurant Deposits

      Bertucci's Restaurant Corp.         Bank of America
                                                                  Subsidiary Account  -           0107
                                                                                                          0
                                                                   Restaruant Deposits

      Bertucci's Restawant Corp.          Bank of America
                                                                  Subsidiary Account  -           0108
                                                                                                          0
                                                                   Restaurant Deposits

      Bertucci's Restaurant Corp.         Ba¡k of America
                                                                  Subsidiary Account  -           0114
                                                                                                          0
                                                                   Restaurant Deposits

      Bertucci's Restaurant Corp.         Bank of America
                                                                  Subsidiary Account  -           0t2t
                                                                                                          0
                                                                   Restau¡ant Deposits

      Bertucci' s Restaurant Corp.        Bank of America
                                                                  Subsidiary Account  -           0r23
                                                                                                          0
                                                                   Restawant Deposits

      Berfucci' s Restaurant Corp.        Bank of America
                                                                  Subsidiary Account  -           0r24
                                                                                                          0
                                                                   Restaurant Deposits




{   1197.002-w00s1826.}
                                 Case 18-10894-MFW       Doc 569     Filed 02/08/19       Page 11 of 16




                                                                Subsidiary Account-                                       0
  Bertucci's Restaurant Corp.         Bank of America                                              or25
                                                                 Restaurant Deposits

  Berhrcci'    s Restaurant   Corp.   Bank of America
                                                                Subsidiary Account   -             0126
                                                                                                                          0
                                                                 Restaurant Deposits
                                                                Subsidiary Accor¡rrt-                                     0
  Bertucci's Restaurant Corp          Bank of America                                              0127
                                                                 Restaurant Deposits

  Bertucci'    s Restaurant   Corp    Bank of America
                                                                Subsidiary Account   -             0t29
                                                                                                                          0
                                                                 Restaurant Deposits
                                                                Subsidiary Account-                                       0
  Berfucci's Restaurant CorP.         Bank of America                                              0130
                                                                 Restaurant Deposiæ

  Bertucci's Restaurant Corp.         Bank of America
                                                                 Subsidiary Accowrt  -             0133
                                                                                                                          0
                                                                  Restaurant Deposits
                                                                 Subsidiary Account*                                      0
   Bertucci'   s Restaurant Corp-     Bank of America                                              0134
                                                                  Restaurant Deposits

   Bertucci'   s   Restaurant Corp.   Bank of America
                                                                 Subsidiary Account   -            0i36
                                                                                                                          0
                                                                  Restaurant Deposits

   Bertucci'   s Restaurant   Corp.    Bærk of America
                                                                 Subsidiary Accouut   -             0t37
                                                                                                                          0
                                                                  Restaurant Deposits

   Bertucci' s Restaurant Corp.        Bank of America
                                                                 Subsidiary Account   -            0139
                                                                                                                          0
                                                                  Restaurant Deposits

   Berhrcci'   s Restaurant CorP.      Bank of America
                                                                 Subsidiary Account   -             1000
                                                                                                                          0
                                                                  Restau¡ant Deposits

   Bertucci's Restaurant Corp          Bank of America
                                                                 Subsidiary Account   -             5001
                                                                                                                          0
                                                                  Restawant Deposits

   Berhrcci' s Restaurant Co¡p.        Bank of America
                                                                 Subsidiary Accor:nt  -             64fi
                                                                                                                          0
                                                                  Restaurant Deposits

                                                                                                                                for the
I, Brian p. Connell, attest that all requisite bank reconciliations for the above-referenced bank accounts have been perforrned
reporting period.



{1197.002-W0051826.}
                                                Case 18-10894-MFW                     Doc 569            Filed 02/08/19                Page 12 of 16



                          In re: BERTUCC|S HOLDINGS, INC., e¡ a/.                                                      Case No. 18-10894         (MFW)
                                            Debtors                                      Reporting Period               11 t01 t2018         -   11 12812018

                                                                     SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                              This schedule is to include all retained professional payments from case inception to current month




LRC
                          Wffi                                              ffi
                                                                            €ffffiffiffiffiF,W
                                                      Bemrcci's Holdings, L W¡re          11t19t2018     117.493.32    Attomevs for the Estate
                                                                                                                                                                    ffi
                                                                                                                                                                    ffiw&i:
                                                                                                                                                                       117,493.32
                                                                                                                                                                                     ffi
Kellve Drve                                           Berh¡cci's Holdings, L Wire         11t19t2018      15.739.17    Attornevs for the Creditors                      15.739.'t7
Prime Clerk                                           Bertucci's Holdings, L W¡re         '11t1st2018     74.444.75    Bankruotcv Admin for Estate                      74.444.75




                                                                                                                                                                                           FORMMOR.Ib
                                                                                                                                                                                                (04/07)
{1   197.002-W0050958.}
                                                                             Case 18-10894-MFW
                                                                                         BERTUCCfS EOLDINOS, INC Clot¡l Cosprry)
                                                                                                                                  Doc 569                           Filed 02/08/19                                  Page 13 of 16
                                                                           $TATEMENT OF OPERAITONS {TINAUDITD)                                                                                                                    11tú1m18 -1'It28t¿o1e
                                                                                                                                                                                         ¡'oBMÌroR-2




                                        Pffltl¡r       Nov         Postordtnon Scot & Ôd                                         P6t9€t¡tio! Jú.                           Pdffiit¡mM¡v                            Pætætition Aoril                     Tot¡l P$t Pctitior
                                 I   1,111¿¿018   to 1I/¿EI:¿0IE    &¿¿9l20lE to 10ß/2018   06¿U¿018 to 0Eå¿018            05131/201E to tl6,t20l20rE                   05/æ¿018 to (Er¡J0l20lE                 o¡gt6¿0rE to 05,n2/¿018             O#ßntla    tn tAßUZola
                                                                   lUl/2018 ao l0¡31/2016    u2ntLatpa2gnttt                                                                                                                                                               ./"
                                     ÀCfU     L          V"         AqTfJAL          Y"      ÁCTUÂL                       ACTUAL                   V4               ACTUÄL                    ./o               ACTUAL                Yo             ÄgruAL
 FoodS¿læ                                                                                   s   0.0
                                                                                                                 "/6
                                                                                                                          3   5,886.r                        .!/c   t     8,4113                g.7r/.          s 5Jr2.5               90.2%        $     19,809-8        f2,f/o
 Bcwrage Sale                                                                                     0.0                            174_4                5-7%                  521.1                    s.6%             3&.-8             5-6%               138.3              5-æ/.
 Alcôbôl Sålcs                                                                                    0.0                            136.9               11.3%                Ltn.4                     Il.6ø/o           1?3.9            11.8Y.             z,sy.3          ll.t/o
Gaos Sals                                                                                         0.0                         6,997,4              I07.4o/o              10,005.8              to?.f/o              6,ir0.8           1083%              8,174.0         t07.9/"
Dis6ffi                                                                                            00                            ¿11     I            7 4V"                736.7                     '1.*/o           /t{\9 6           Ì    4./"          1   6AA2           7.9/.
$.t SalsÊoo OÞ6atiæ                                                                                0.0                        ó,515.5                   91.5'/o     @                          1to.ú/o              5,øt2             r00.0Yc            21,425.8        100.0%
¡ræLâaê
Yct   S¡læ                                                                                         0.0                        6,5155               100.0"/D               9''692              lù9.o7t               5.6112            100.0"Á            21425ß          100.09/o
Fæd Cost (% of Fæd Salc)                                                                           0.0                        I,t6¡.3                   19   lr/o         1.&ú5                 19.8'/o               973.7            t7.1s/o             3,801.5        19.7Ye

Bqãage Crst l% of Bd. Ss!6)                                                                        0.0                            76.5                  70,4,./ì,           r63.6               37.40/.                /o.u            2?.2%                   316.t      255%
,{lænol Coss (% ofÁle Salcs)                                                                       0.0                           186-7                  25i%               26.3                 22.f/.                169.0            23.3V"                602.0        23.f/c
All eh6Coss of Salë                                                                                0.0                          1173                      l.æ/.             170.3                    t.f/.             96.5             13v,                 384.2         l,æ/.
bst OfSa¡æ Bcfoæ R€bates                                                                           0.0                        rJ41.9                    )3.7/o            2346.6                2424/.              r,13.3             233%                5,1 03.9       23.f/.
                                                                                                                                                                            (2t 1\                                     (ra2)                                   r,f6.5ì    (o.T/r\
 n¡1ç+xÞ,*Ì'ce Ðis¡¡ñn                                                                            10.0ì                          fl2.9Ì                                                                                                @.7/o)
Cost   (X Sr-tË                                                                                    0ll                        t5Ì9¡                 23.576                2,,2s2                24,OT4

GrcMargia                                                                                          otl                        4p86".4               765%                  7,r¡¡t3,              76.0o/o             ,r¡3&0             769o/o             76368'4         76Ao/o
 Diræt Ps'rcl                                                                                      0.0                        r,335.4                   ?þs%              1,888.8               2t.4'/o             Ì,r335             20.1Y6              4357;t         ?a3/o
 Mæagds/K€y          Houþ/Boru                                                                     0_0                           779.1                  12.V/o            1,057.3                   11,4/5            619.4            tl.ú/"              2,455.E        11.5Y"

 TotalBø¿6e&Tu*                                                                                    0.0                           398.7                    6.t%              574.6                    6.2%                               6.ú/o
fôt l PÐmll                                                                                        0.0                        2'513J                    38.8/o
                                                                                                                                                                    --'ifio:t                       3E.U/o                             37.'
 Raraü¡atSwpli6                                                                                    0.0                           348.1                    53%               499.5                    5,4Y"            3ü¡.5             5.3VÞ              I,l48.I            5-4Y.

 n&M, Jæiorial, Truh Rcmsal                                                                        0.0                           193.3                    3.æ/.             ?91.5                    JT/.              t55-7            2.4%                   642.5          3.ú/o
 UtiÍtiæ                                                                                           0.0                           tot n                    4.9/o             4¡,6.3                   4,4y.            ?58.3             4.6v"                  955.6          45To
 Oñæ Supplis, Ræruiting                                                                            0.0                            t8.8                    O.3Y.              26.1                    O3Y.               14-5            0.3Y"                   59.4          03%
 Advutising                                                                                        0.0                           144:t                    2A/.              200J                     z,r/.            1 17.1            2.1%                   462,.2         22:,4
                Cqs                                                                                0.0                           690.3                  t0.6%             1,296.8                   14.úÁ             781.4            13-9t/.             2J68.6         12-f/t
 Occupc¡cv
 lñañÉ¿dôffiã                                                                                      0.0                            55J                     g.Wo                     .0                1.8/c
ô*æfì¡ædncF-w                                                                                      oi                         1_1¿tS                    26.7./"           1 91Ãa                    10 4V.
                                                                                                  loJlìt                         T3ti          I        LL3%                7ø6-6        I           7.6U.             i71   t         l'ùtqõ              ztfr,-1
 Pay¡on   &Relalc¿                                                                                 0.0                           ,o<                      4.sYi             ao! t                    4,2Yo            235.3              4,7/t                 917.0          4.3j/.

 Ocqpasy                                                                                           0.0                             t0.5                   4.2%               17,5                    0.2%              11.7                O!/.                 39.7          0-2Y¿

                                                                                                                                  31.5                    t5%                tL.6                    a_ÃYt              23.6               9.4r/a               E9.7          o.4%
 P¡sÈsiæl         Fccs                                                                             0.0
 Reoitbg                                                                                           0.0                                                                                               d-ú/o               2,6               0.9/.                  3.8         0-ú/o
                                                                                                                                                          O8/¿                                       A.8lo              435                0,E%                166.9          o,a%
 Oñæ A Fæility Ereæs                                                                               0.0                             49.1                                      71.3
                                                                                                   0.0                             32.3                   o.5.Á              54.Ã                    o.e/.              23.1               ø.46Á               110.4          o53/.
 Tnvcl
 Oths@A                                                                                            0.0                                  t9                o |v"                8.4                   o.t%                 t7               t,7y"                 18.0      o.t%
EÐcnl &                                                                                            0ll                           ¡1     fo                1 ¿o/"            ça1l                    tù3.h             1¿<Jl             6-1.A              r3{ttJ         23.9.h
      tTf)Á ^dEiritÉtiv.                                                                          fî ûìl                         3t2-a         I         3.5'/È             121.9        I           2:Ì./6           1t62
 FarcnÞlc/u¡fæoEÞlc        l-æ                                                                     0.0                                  3.9               0.1%                ó,4                    9.1"/o
 Disæel(Gainytæ                                                                                    0.0                           l24.5                    t.9%              (s5.0)                  {0.Gvù           t)36.2            B.v/o               \4A5.7             6,6V.
 Disdtinuc¿Ope*ios                                                                                 0.0                             t8.8                   o.3%                672                     0.lYc           218.6                3.9/.               304.1          t.#/.
 Sð@Cosis
 Læ       Rcfwt¡¡ins     Cqsts                                                                     0_0                           zTt.l                    4.3%              2t62                     2.3%              459.6               a.IY.               953.0          4.4Tc
                                                                                                   0.0                           2€t.9                    tAVr              414.4                     4-sVr            )4) a               4.3!"               9045           4.2v"
 Dspßciã¡iot
                                                                                                                                                          2Sy"              268.2                     2.v/.            153.8               2.7/o               581.9          2.70/â
 C@dwillAñniætim                                                                                   0.0                           160.9
                          LiæF                                                                     0.0                                  9.4               o.ty.               0.6                     0.ú/o               03               A.ú/o                  1.3         0-t/¿
 AærtirEtio! - LiqEr
 Dcfêacd       R6t                                                                                rô   oì                         r t   6-7)             (0.39/ol            /2S    ¡ì               tîß"/;
Sùb    Tot¡l                                                                                       0,û                           E16A                   125"/o              arz,6                    9.60/.         2406.4             4ZJ%                4Jr5-9         192'/.
EBTT                                                                                              (0.0)                          (sodo)                 Q1'/")             (767.7')                 (E3val          (?.t8rìL:t)       (36-6.,¿l           (3i{s10}       (16-¡Y.l

foa¡l   l¡tffii, let                                                                              (0.o,                            41,1                   OßVo                76.4                   o30/o            (5rr:)           (es"/.1                 (¿r6.{}     (ts%i
EBT                                                                                               (0¡)                           {5455)                  (ûAYr)            (E¡:Ll)                  (e.1%)          or6J6,o)          Qe2v")              F,0s5.6)       (4./")
 hcûõc       Tuë                                                                                   0.0                              OJ                                         0,8                                           0t            0.oyo                  1.6         o.0%

                                                                                                                                                                    S      ta¡{gì                   a9-t   /.                                       $     13.ttt7.       t1




        Followiag Debtors do not h¡ve iuclme st¡telle¡t activÍty
Beraræi's Holdings, Inc,caæNo. l&10894 (MFIV)                                                               Tm   Ow    Resar¡rt Co¡p., Casc No. l&10901 (MFW)
Bcrt¡æi's Holdirgs, LLC, Cæ No. l&r0895 (MF\ ¡)                                                                             An¡dd Cos¡ty,lnc, CæNo. l&10897 (MFW)
                                                                                                            Bc¡trrcqi's of Aø¿
Bqtwi's Corpoi4int Cæ No. l&10896 (MFW)                                                                     Berarci'sof Colwbie Inc., Ca*No. 18J0899 (MFW)
Bat¡æi's, trc- f¿ç Nq. 1 &10898 (MFW)                                                                       Bqtrci's of B5ltiruE Cou¡ty, Itc. Case ¡b. I Èl 0900 (MF14¡)
                                                                                                            BãhEci'sof BciÂir, Irc, CæNo. 1&10902 (MFWi
                                                                                                            Bstr¡æi's ofiÀ¡hite Ms*ç hc. Cæ No. I &l 0904 (MFIV)
        BERTUCCTS HOLDINGS, INC
.IDATED BALANCE SHEETS AND SUPPLEMENT
                                                                                    Case 18-10894-MFW                    Doc 569            Filed 02/08/19                   Page 14 of 16
                            FORM MOR - 3
                                (¡e)                      Post Petition
                                                     As ofNovember 2E. 20lE
                                                          (U¡¡udit€d)
                                                                                                                                                                                      of
                                                                                                                                                                                   Bertucci's           Bertucci's of
                                                                      Befucci's       Bertucci's Bertucci's                                 Two   Ovens    Bertucci's            Arodel Ber¡rcci's of
                                                                                                                                                                                   Ame                  Baltimore     Bertucci's of Bel   Bertucci's of
                                                                      Holdings, Inc., Holdings, LLC, Corporation,            BeÍucci's, Inc., Restaumt Corp., Rstauæt Corp., Couty, Inc., Colmbi4 Inc., County, Inc., Air, Inc., Case     White Mtrsh,
                                                                      CaseNo. 18-     CaseNo.18- CaseNo. 18-                 CaseNo. l8-      CaseNo.18- CaseNo. 18- CaseNo. 18- CaseNo. 18- CaseNo- 18- No. 18-10902                     Inc.,CaseNo. 18-
                                                          comorid'ted 10894 (MFw) 10895 (MFw) 10896 (MFW)                    10898 (MFw) 10901 (MFw) 10903 (MFW) 10897 (MFW) 10899 (MFW) 10900 (MFW) (MFw)                                10904   (MFw)


ásstrs
Cuftnt Assts:
   Cæh     od   cæh equivalents                                             753                                                                             $             ('l5l)
   Receivabls - net                                                         842                                                                            $                 842
   Inventory                                                              1,4t2                                                                             $            t,4t2
   Prepaid expenses       ed   olher cMent 6sets                                                                                                            ç            1   )19
         Total curent ssets                                                                                                                                              4 740
Property ¡nd Equipmert:
   Capital   leð6 - lad ed        buildings                               3,t32
   Le6ehold improvements                                              25,94'7                                                                                       25,947
   Fmitu¡e ùd equipmdt                                                37 758                                                                                        37,758
         Total properry æd equipmmt                                   66,837                                                                                        66,837
   L6s - æcmulated depræiation                                    i   il    .ìié)                                                                                   {1:.976)
         Net propêrty     ùd    êquipment                             t3,861                                                                                         r3,86r
Coodwill                                                              t4,482                                                                                         t4,482
Liquor   lic6s    - net                                                   6,249                                                                                          6,249
TrãdÐme                                                               r   7,900                                                                                      r7,900
Favorable    le6e agræments                                                 791                                                                                              791

Other 6sets                                                                                                                                                              t,724
                                                                      6r,293                                                                                         5q 7R7
     TOTAL ASSETS
UABILINES AND MEMBERS' EQUITY
Cuftût Liabiliti6:
   Accout       payable                                                   7,269                                                                                          7,269

   .A.ccrued experec                                                  r   1,741                                                                                      tt,74t
   Capital le6e obligation - cmmt portion                                   32t                                                                                              321

   Sedor not6 - ceent poftion                                             2,438                                 2,438
                                                                                                                                                                        i IJì
   Revolver tem       loæ
         Tot¡l cùftnt li¡bilitis                                      26,869                                                                                         t9,3t7
Tem dot6, wo¡keß' compereation loæ
Capital leæe obligatioß - net of       cmmr ponion                         1.958                                                                                         t,958
Senior   not6                                                         27,2t5
Jmior note. including PIK         interel                             44,058                  44,058                                                                           0
Defered fin4ce        6ß,   net                                       (    l-0ó0)                                                                                    (   i,0Ò0)

Unfawrable      løe   agræmøts                                                36                                                                                              36

Defered in@me tax6                                                        8,192                                                                                          8,t92
I¡ter@mpey Ac@mE                                                                             (.14.íl-i8   )
                                                                                                              (.:1.iíi   i                                          74,425

Other long-tem     liabilitic
    Tot¡l liabilirið
Membe6' Equity:
   Additional paid-in capital
   Accuulated deñcir
         Tot¡l meúbeß' equity
         TOTAL LIABILITIES AND MEMBERS'EQ
                           Case 18-10894-MFW                        Doc 569              Filed 02/08/19                    Page 15 of 16




In re: BERTUCCI'S HOLDINGS, fNC., eraL                                                                          C¡se No. 18-10894 (MFW)
                 Debtors                                                                                        Reporting Periodt '11101t2O18 - 11128120'18

                                                        STATUS OF POSTPETITION TAXES

The begínning tax liability should be the ending liability from the prior month or, iflhis is the first report, tho Bmount should be ze¡o.
Attach photocopies ofIRS Form 6 123 or payment,receìpt to verify payment or deposit of lederal payroll taxes.
Attoch photocopies ofany tax rôlurns filed during the reporting period.




wírhholdins
IICA-Emnlovec
FICA-Emolover
Unemployment                                        N/A
Income
C)ther:
     Totsl Fcderal Tâxes                                                                                                                                         0
                                                                                         :ilF:.--l:-l=,ï-I{-.
                                                                                                                                   j5
Withholdins
Sales
Excise
lJnmnlovment
Real PfoÞêril
Personal Prooertv
Other:
 Total St¿te and Local
Tolal Tnres                                                                                                                                                      0
NOTE: TAXES ARE COLLECTDD AND PAID

                                                SUMMARY OF UNPAID POSTPETTTION DEBTS

Attach aged lìsling ôfâccÒunts pâyâble.




Accounts Pavablo
 Væes Pavable
Taxes Pavable
Rent/Leases-Buildine
Ront/Leases-Equipment
Secured DebUAdeouâte Protection Pavments
Professional Fee.ç
Amounts Due to l¡siders*
     ther:
Othsr:
Toffl I PostDctltion Dobts

Explnln how and when the Debtor intends to pay etry psst-due poslpet¡t¡on debts.
WillbcpnidinthcnormnlcourseofbuslnessbytheestÍte. APisbasedon30Days,Payrollb¡sedonLaws,Rentinâdvanrc




*"Insider'' is defined in l l U.S.C. Section l0l(31).




                                                                                                                                                         FORM MOR-4
{1   r97.O02-W0050958.}                                                                                                                                       (04i07)
                        Case 18-10894-MFW                               Doc 569               Filed 02/08/19      Page 16 of 16




ln ro: BERTUCCIS HOLÞINGS, INC., ¿rd¿                                                                  C¡se No. 18-10894 (MFW)
               Dcbtors                                                                                 Reporting Period : 1 I 101 1201   I   -   11   12812018



                                 ACCOUNTS RSCEIVABLE RECONCILIATION AND AGING



Total ¡\ccounts Receivable at the beeinnins ofthe reoortins oeriod                                                     $0
+ Amounts billed durins the period
-   Amounts collected during the period                                                                                $0
Total Accounts Receivable at the efld ofthe reoortine oeriod                                                           $o



0   - 30 davs old                                                                                                      $0
31 - 60 davs old
6l - 90 davsold
9l+ days old
Total Accounts Receivable                                                                                               $0
Amount considered uncollectible lBad Debt)
Accounts Receivable (Net)                                                                                               $o

                                                         DEBTOR QUESTIONNAIRE


1. Have any    assets been sold o¡ transfened outside the normal cou¡se ofbusiness                                           X
     this reporting pc¡iod? Ifyes, provide an explanation below.
2. Have any Êmds been disbursed fiom any account olher than        a   debtor in possession                                  X
     account this reporting period? lfyes, provide an explanatíon below.
3, Have all postpetition tax retums b€en timely filed? Ifno, provide      an oxplanation                x
     below,
4. Are workers compensation, general liability and othor necessary insurânce                            X
     coverâges in effect?   Ifno, provide an oxplanation below-
5. Has any bank account been opened during the reporting period? Ifyes, provide                                              X
    documentation identi$íng thc opencd account(s). Ifan investmentaccount has been opened
     provide the required documontation pursuant to the Delalvare Local Rule 400 l-3.




                                                                                                                                                           FORMMOR.s
(1197.002-Wm50958.,                                                                                                                                              $410't)
